 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GLENN ROBERT SCHULER,                             Case No. 1:18-cv-00884-BAM

12                  Plaintiff,                         ORDER DENYING PLAINTIFF’S
                                                       REQUEST FOR EXTENSION OF TIME TO
13          v.                                         FILE SERVICE DOCUMENTS AS MOOT

14   COMMISSIONER OF SOCIAL SECURITY,                  (Doc. No. 9)

15                  Defendant.                         ORDER DIRECTING PLAINTIFF TO
                                                       CONSENT TO OR DECLINE UNITED
16                                                     STATES MAGISTRATE JUDGE
                                                       JURISDICTION
17
                                                       (Doc. No. 6)
18
                                                       THIRTY (30) DAY DEADLINE
19
20

21 I.     Background

22        Plaintiff Glenn Robert Schuler (“Plaintiff”) is proceeding pro se and in forma pauperis in

23 this action seeking review of the Commissioner of Social Security’s denial of his social security

24 benefits. On July 10, 2018, the Court issued an order granting Plaintiff’s motion to proceed in

25 forma pauperis and instructed Plaintiff to return a completed USM-285 form along with the other

26 service documents identified in the “Instructions for Service of Social Security Appeals” within
27 thirty (30) days. (Doc. No. 4.) The same day, the Court issued a Scheduling Order, Order re

28 Consent or Request for Reassignment, and Informational Order, all three of which were served


                                                   1
 1 on Plaintiff. (Doc. Nos. 6, 7.) On August 1, 2018, Plaintiff filed a notice of submission of

 2 documents indicating that he had submitted the requisite service documents. (Doc. No. 8.)

 3 II.     Motion for Extension of Time

 4         Currently before the Court is Plaintiff’s motion for an extension of time to file the service

 5 documents identified in the Court’s order granting Plaintiff’s application to proceed in forma

 6 pauperis. (Doc. No. 9.) Plaintiff’s motion, filed August 1, 2018, indicates that he believed that

 7 the requisite service documents were required to be filed within twenty (20) days as stated in the

 8 Court’s scheduling order and informational order but he was unable to comply with that deadline

 9 due to physical, mental, and financial limitations. (Id.) Accordingly, Plaintiff seeks an extension

10 of time, if one is necessary, due to his confusion regarding the deadlines and requirements for

11 filing the requisite service documents. (Id.)

12         Plaintiff’s confusion appears to arise from his reading of the Scheduling Order and

13 Informational Order issued July 10, 2018. (Doc. Nos. 6, 7.) These orders direct Plaintiff to serve

14 copies of the summons, complaint, notice and form of consent to proceed before a magistrate

15 judge, and a copy of the scheduling order within twenty (20) days of Plaintiff filing the complaint.

16 (Doc. Nos. 6 at 1-2, 7 at 2.) However, both orders also state that this requirement does not apply

17 where other provisions are made pursuant to an application to proceed in forma pauperis. (Doc.

18 Nos. 6 at 1, 7 at 2.)    Because the Court’s order granting Plaintiff’s application to proceed in

19 forma pauperis directed Plaintiff to return the necessary service documents within thirty (30)
20 days, the twenty (20) day deadline set forth in the Court’s scheduling order and informational

21 order did not apply. (See Doc. No. 4.) Plaintiff’s notice of submission of documents was

22 therefore timely filed on August 1, 2018, and no extension is required. Plaintiff’s motion for

23 extension of time will accordingly be denied as moot.

24 III. Failure to Consent to or Decline Magistrate Judge Jurisdiction

25         The Order re Consent or Request for Reassignment issued on July 10, 2018, required the

26 parties to complete and return a Consent to Assignment or Request for Reassignment form within
27 ninety (90) days. (Doc. No. 6.) However, the record reflects that Plaintiff has not yet filed a

28 valid form consenting to Magistrate Judge jurisdiction or requesting reassignment to a District


                                                     2
 1 Judge despite appearing in this action. Therefore, Plaintiff shall notify the Court within thirty

 2 (30) days from the date of service of this order whether he consents to or declines United States

 3 Magistrate Judge jurisdiction.

 4        Accordingly, the Court HEREBY ORDERS that:

 5     1. Plaintiff’s motion for extension of time (Doc. No. 9) is DENIED as moot;

 6     2. The Clerk of the Court is directed to send Plaintiff a copy of the consent or request for

 7        reassignment form and the instructions for consent to Magistrate Judge jurisdiction; and

 8     3. Plaintiff shall complete and return the consent or request for reassignment form within

 9        thirty (30) days of service of this order.

10
     IT IS SO ORDERED.
11

12     Dated:    February 6, 2019                              /s/ Barbara   A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
